Citation Nr: 0407851	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1943.  
He died in August 1996.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service  
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded, and denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  This 
matter also arises from a November 1998 RO decision that 
denied a claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 as not well grounded.  

The appellant presented oral testimony at a personal hearing 
in October 1998 before a Decision Review Officer.  A copy of 
the hearing transcript is attached to the claims file.

The Board denied the claims in a decision dated in March 
2000.  Pursuant to the appellant's appeal of that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), the Secretary of VA and the appellant, through 
counsel, filed a joint motion for remand, which was granted 
by the Court.  In December 2000 the Board's March 2000 
decision was vacated by the Court and the case was remanded 
to the Board for compliance with the joint motion.  
Essentially, the parties agreed that a remand was required 
due to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475,  114 Stat. 2096 (Nov. 9, 
2000).  

The Board issued a decision in June 2002 on the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  The Board noted that the 
appellant had also made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  At the time of the June 
2002 Board decision, however, the Board had imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (CAFC) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  In that decision, the CAFC directed VA to conduct 
expedited rulemaking which would either explain why certain 
regulations -38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- were 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they were consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, was to 
remain in effect pending the completion of the directed 
rulemaking.

The appellant appealed the June 2002 Board decision to the 
Court.  The Secretary of VA and the appellant, through 
counsel, filed a joint motion for remand because the Board 
decision did not present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
appellant's claims pursuant to 38 U.S.C.A. § 5103(a) as 
amended by the VCAA.  Although the Joint Motion for Remand 
states that the June 2002 decision denied entitlement to 
service connection for DIC benefits under 38 U.S.C.A. § 1318, 
as discussed above, a decision was not made on this issue as 
it was under a temporary stay at the time of the Board's 
decision.  In September 2003, the Court granted the motion, 
vacated the Board's June 2002 decision, and the case was 
remanded to the Board for compliance with the joint motion.  

In National Organization Of Veterans' Advocates, Inc. v. 
Secretary Of Veterans Affairs, 314 F. 3d 1373, 1379 (Fed. 
Cir. 2003), the CAFC revised the stay order, directing VA to 
process all DIC claims except for claims under section 
1311(a)(2) and 1318 where a survivor seeks reopening a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  Accordingly, as the stay has been 
lifted and this case does not fall within the exception, the 
issue of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is before the Board for appellate review.  

As mentioned above, a decision on the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 was 
included in the Board's March 2000 decision that was vacated 
by the Court in December 2000.  The case was remanded to the 
Board for compliance with the joint motion, wherein the 
parties agreed that a remand was required due to the 
enactment of the VCAA.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The Court has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5013, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

A VCAA letter has not been sent on the issues of entitlement 
to service connection for the cause of the veteran's death, 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151, and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Accordingly, remand of 
these issues is required for issuance of a development letter 
consistent with the notice requirements of the VCAA.   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




